  Case 2:16-cv-06794-AB-JC Document 182 Filed 02/12/19 Page 1 of 2 Page ID #:8473


                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL


 Case No.:          CV 16-06794 AB (JCx)                           Date:   February 12, 2019


 Title:         Clifton W. Marshall, et al. v. Northrop Grumman Corporation, et al.


 Present: The Honorable           ANDRÉ BIROTTE JR., United States District Judge

                     Carla Badirian                                       N/A
                     Deputy Clerk                                    Court Reporter

       Attorney(s) Present for Plaintiff(s):              Attorney(s) Present for Defendant(s):
                    None Appearing                                  None Appearing

 Proceedings:              [In Chambers] Order Denying Defendants’ Applications to
                           Seal (Dkt. Nos. 169, 171)



     Defendants have filed two applications to seal: (1) Defendants’ Application to File
Documents Under Seal in Connection with the Statement of Uncontroverted Facts and
Conclusions of Law (Dkt. No. 169) and (2) Defendants’ Application for Leave to File
Under Seal Confidential Discovery Documents and Memorandum of Points and
Authorities in support of Defendants’ Motion in Limine. (Dkt. No. 171.)

       In their first application, Defendants move to seal approximately ninety documents
in their entirety, including their statement of uncontroverted facts and the declarations of
Dennis Newberry and Michael Lyster. (Dkt. No. 169.) In their second application,
Defendants move to seal expert reports of Steve Pomerantz and David Witz, confidential
financial information related to Northrop Grumman Corporation and the Northrop
Grumman Savings Plan, and certain deposition testimony that has been designated as
confidential by Defendants, as well as an unredacted version of the memorandum of
points and authorities in support of their motion in limine. (Dkt. No. 171.)


CV-90 (12/02)                            CIVIL MINUTES - GENERAL               Initials of Deputy Clerk CB

                                                   1
  Case 2:16-cv-06794-AB-JC Document 182 Filed 02/12/19 Page 2 of 2 Page ID #:8474

       Requests to seal impose a substantial burden on the clerk’s office and the Court.
Items under seal must be omitted or redacted from Court orders, and hearings involving
sealed documents may be similarly complicated. Most importantly, requests to seal
interfere with the public’s right “to inspect and copy public records and documents,
including judicial records and documents.” Nixon v. Warner Comm., Inc., 435 U.S. 589,
597 (1978). While that right is not unlimited, there is a strong presumption in favor of
granting the public access to court records. Kamakana v. City & County of Honolulu, 447
F.3d 1172, 1179 (9th Cir. 2006). Thus, parties seeking to seal court documents must
establish good cause or demonstrate compelling reasons for doing so. Id. at 1178; C.D.
Cal. L.R. 79-5.2.1.

       This Court takes seriously its duty to safeguard the public’s right of access to
judicial proceedings and will not approve the filing of documents under seal except
where good cause is shown for a non-dispositive motion or a compelling reason is shown
for a dispositive motion. The Court finds that Defendants have made no effort to redact
confidential portions of documents, but instead move to seal documents wholesale. The
Court does not express an opinion about all documents that Defendants move to seal.
Instead, the Court notes that it is inappropriate to seal the statement of uncontroverted
facts, declarations, and expert reports in their entirety. To the extent portions of other
documents are not confidential, Defendants should redact only as necessary to preserve
confidentiality.

      Accordingly, the Court DENIES Defendants’ applications to seal. (Dkt. Nos. 169-
170.) Defendants are ORDERED to review the Court’s local rules about filing
applications under seal and submit an amended application to seal redacting only as
necessary.

         IT IS SO ORDERED.




CV-90 (12/02)                      CIVIL MINUTES - GENERAL              Initials of Deputy Clerk CB

                                             2
